Concurring and Dissenting, Opinion by
Judge MacPhail :
I concur with that part of the majority opinion which affirms the Commission’s conclusion that the State Police committed a discriminatory act when it rejected Mr. Williams as an applicant because of a physical disability. I must dissent, however, to the award of back pay.
It is true that the Commission has broad discretion to fashion a remedy, including the authority to award back pay, but I am of the opinion that the Commission abused its discretion in the instant case. The record is clear that the applicant had not completed two of the required processes for employment. In addition, it does appear from the record that the applicant also has high blood pressure which may or may not have temporarily disqualified him after further evaluation had the single kidney condition not been discovered. *632In any event, there is no assurance that the applicant would have been accepted as a cadet had he not had a physical handicap.
I do not believe that penalties should be imposed upon prospective employers who act in good faith and, in this instance, for the applicant’s own well-being, when rejecting applicants for employment.
I am well satisfied that Mr. Williams should be reprocessed as an applicant, but the award of back wages, in my opinion, is unwarranted under the facts and circumstances of this case.